Citation Nr: 1810410	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-06 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and A.M.


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from    a September 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED      to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2008 rating decision denied the Veteran's request to reopen his claim    for a lumbar spine disability.  The Veteran did not appeal that decision or submit new and material evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the June 2008 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C. § 5108 (2012); 38 C.F.R.            § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for a lumbar spine disability was initially denied in a September 1982 rating decision.  The Veteran attempted to reopen his claim in January 2008.  A June 2008 rating decision found that new and material evidence had not been submitted and denied the claim. The Veteran did not appeal the rating decision, nor did he submit new and material evidence within one year of the decision; therefore, the decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In May 2010, the Veteran again submitted a request to reopen his previously denied claim for service connection for a lumbar spine disability.  In a September 2010 rating decision, the RO reopened the Veteran's previously denied claim for service connection for a lumbar spine disability, but denied it on the merits.  Regardless of the RO's actions, the Board has a jurisdictional responsibility to consider whether   it is proper for a claim to be reopened before addressing the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Generally, if a claim for service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise         a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). For the purpose     of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the June 2008 rating decision included service treatment records and VA outpatient treatment records. The June 2008 rating decision declined to reopen the previously denied claim because although the newly submitted treatment records noted treatment for lower back pain with a history of disc surgery in 2003, there was no evidence which addressed the issue of incurrence in service and thus, the evidence was not material. 

Evidence added to the record since then consists of treatment records, lay statements, a VA examination report, Social Security Administration (SSA) records, and the Veteran's hearing testimony. This evidence is "new," as it was   not previously submitted to agency decision makers. Some of it is also material,    as it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disabilities.  In this regard, the Veteran's brother, who served with the Veteran, and E.E., a fellow service member, submitted buddy statements in July 2011.  The Veteran's brother stated that he was stationed in Ft. Benning     in 1981 during the arrival of the Veteran from Korea and that the Veteran's MOS had changed due to his back problems.  Further, E.E. stated that he was stationed with the Veteran in Panama City, FL with the 1st of the 24th National Guard, the Veteran was under the care of doctors because of his lower back at Camp Blanding, and had to "get out" due to his back injury.  The Veteran also submitted a letter from his private physician dated October 2016 which stated that the Veteran's conditions inclusive of osteoarthritis and low back pain are medically managed    by him.  As the threshold to reopen claims is low, the Board finds that new         and material evidence has been submitted.  Accordingly, the claim for service connection for a lumbar spine disability is reopened.  See Shade v. Shinseki, 
24 Vet. App. 110, 118 (2010).



ORDER

New and material evidence having been submitted, the claim for service connection for a lumbar spine disability is reopened, and to that extent only the appeal is granted.


REMAND

Further development is required prior to adjudication of the Veteran's claim for service connection for a lumbar spine disability.

The Veteran contends that his lumbar spine disability is related to his 1979 in-service injury where a mortar base plate fell on his back.  The Board notes that the August 2010 VA examiner provided a negative nexus opinion reasoning that the Veteran's currently diagnosed lumbar spine degenerative disc disease was not related to service, to include a low back condition treated therein, because the in-service x-ray did not show any degenerative disc disease. However, the Board finds that an additional opinion is necessary.  

Furthermore, the Board notes that the October 2016 letter from the Veteran's private physician, Dr. Banton, indicated that there are outstanding treatment records, as the most recent treatment records from Dr. Banton are dated from June 2011 until June 2013.  As the Veteran has received both VA and private treatment for his back disability, upon remand updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses  of all medical care providers who have treated him for his lumbar spine disability, including Dr. Banton and the provider who performed his spine surgery. After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain and associate VA treatment records dated since April 2016.  If any requested records are not available, the Veteran       and his representative should be notified of such.

2. After the above requested actions are completed to the extent possible, schedule the Veteran for a VA spine examination to determine the current nature of his lumbar spine disability and to obtain an opinion as      to whether such is related to service.  The claims file must be reviewed in conjunction with the examination. All indicated tests should be conducted and the results of reported.  

Following review of the claims file and examination     of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current lumbar spine disability is related to service or is a maturation/post-traumatic residual of the Veteran's in-service injury where he reported he hurt his back after a mortar base fell on him. The examiner should explain why or why not and should address the significance, if any, of the Veteran's in-service visits for possible spondylosis, low back pain, spasms, and scoliosis; the post-service June 1982 chiropractic progress note; the September 2007 MRI finding indicating mild facet hypertrophy and mild spondylosis; and the post-service injuries the Veteran has had, including the February 2004 work-related fall and the January 2012 motor vehicle accident.  

3. After undertaking the development above and           any additional development deemed necessary,         the Veteran's claim should be readjudicated. If          the benefit sought on appeal remains denied, the     Veteran and his representative should be furnished      a supplemental statement of the case and be given     an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


